Citation Nr: 1617725	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for left ankle calcaneal spurs.

2. Entitlement to an initial disability rating in excess of 20 percent for left knee instability.

3. Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously remanded in September 2014.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the claims.  All records have been considered by the Board in adjudicating these matters. 


FINDINGS OF FACT

1. Throughout the claim period, left ankle calcaneal spurs is manifested by no more than marked limitation of motion and function loss of the left ankle.  

2. Throughout the claim period, left knee instability is manifested by no more than moderate recurrent subluxation or lateral instability. 

3. Throughout the claim period, a left knee strain is manifested by pain on motion with extension limited to 10 degrees, but not more.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for left ankle calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2. The criteria for an evaluation in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.21, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3. The criteria for an evaluation in excess of 10 percent for a left knee strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1,  4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These claims arise from an appeal of the initial evaluations following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The claims were remanded to obtain updated examinations of the left ankle and knee.  The examination reports are adequate for rating purposes, and therefore the remand order was fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed all the evidence contained in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Left Ankle Calcaneal Spurs

The Veteran has been assigned a 20 percent rating for his service-connected left ankle calcaneal spurs under Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2014).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

The Veteran claims entitlement to rating in excess of 20 percent for his left ankle disability.  In his October 2011 Notice of Disagreement he claimed that his left ankle range of motion worsened since the April 2011 VA examination.

The Veteran was afforded a VA examination in April 2011.  He reported foot joint disease flare-ups that occurred one to three times per month, and that he could walk a quarter of a mile, but could not stand for more than a few minutes.  He also reported the use of an orthotic insert and a cane.  The examiner diagnosed mild spurring of the left ankle.  X-rays of the left foot showed bunions, hammertoes, and calcaneal spurs.  Upon physical examination of the left ankle, he had an antalgic gait and limitations with standing and walking.  The Veteran's range of motion was 0 to 10 degrees of left dorsiflexion, and 0 to 20 degrees of left plantar flexion.  There was evidence of pain with repetitive motion, tenderness, and weakness, but no evidence of swelling, instability, ankyloses, or additional limitations with repetitive motion.  The Veteran had decreased sensation along the bottom of his left foot with monofilament and difficulty with heel and toe walking.  

The Veteran was afforded another VA examination in February 2015.  He reported difficulty walking long distances and performing outside chores.  The examiner diagnosed left crushing ankle injury.  X-rays of the left ankle showed prominent posterior and plantar calcaneal spurs.  Upon physical examination, he had an antalgic gait and limitations with standing and walking.  He required the use of a cane for stability.  The left ankle exhibited 0 to 10 degrees left dorsiflexion, and 0 to 30 degrees left plantar flexion.  There was pain with repetitive motion, but no additional function loss.  There was evidence of disturbance with locomotion, but no evidence of pain with weight bearing or repetitive use, tenderness, flare-ups, muscle atrophy, or instability.  He had ankyloses with an eversion deformity, but not in plantar flexion.  The examiner noted that the Veteran had extreme limited inversion of the left ankle with no ability to passively or actively evert the left ankle.

VA treatment notes show complaints of ankle pain.  April 2014 treatment notes show complaints of ankle pain attributed to neuropathy.  During this visit, the examiner noted that the Veteran had poor balance and used a cane to ambulate.  Upon physical examination, the Veteran was able to take short strides and stand on heels and toes without assistance.  During a December 2015 treatment visit, he reported that he was able to climb ladders to hang Christmas lights, and upon physical examination he had normal gait and station.  February 2016 treatment notes show a diagnosis of limited range of motion in the ankles.

The preponderance of the evidence indicates that a rating in excess of 20 percent for left ankle calcaneal spurs is not warranted for any portion of the relevant period.  In this regard, the Veteran is currently assigned the maximum rating allowed under Diagnostic Code 5271.  The evidence demonstrates regular use of an assistive device.  Notably, during both VA examinations in April 2011 and February 2015, it was indicated that the Veteran had an antalgic gait and regularly used a cane.  During the April 2011 VA examination, the Veteran reported that he could walk a quarter of a mile, and during the February 2015 VA examination he continued to report difficulties walking long distances.  At the most recent VA examination, the Veteran had extreme limited inversion of the left ankle with no ability to passively or actively evert the left ankle.  Such left ankle symptoms most closely approximate the criteria for a 20 percent rating which is indicative of marked limitation of ankle motion.

The Board has considered the provisions of 38 C.F.R. §§ 4.40  and 4.45 regarding the effect of pain and dysfunction in evaluating the left ankle disability.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum schedular rating allowable under the applicable diagnostic code for the service-connected left ankle disability.  

The medical evidence shows that the Veteran retains some motion; therefore, the Board finds that ankylosis in plantar flexion is not approximated by the evidence.  Again, the Veteran is receiving the highest rating for limitation of motion absent ankylosis.  Therefore, a rating higher than 20 percent is not warranted during this period.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.7 , 4.71a, Diagnostic Codes 5270-5274 (2015).

In summary, the Board finds that at no time during the pendency of this claim has the Veteran's left ankle disability warranted a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Knee Instability

The Veteran has been assigned a 20 percent rating for left knee instability under Diagnostic Code 5257.

Under Diagnostic Code 5257, an impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling. Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling, and slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel  has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension). VAOGCPREC 9-2004 (September, 2004).

The Veteran claims that he is entitled to a rating in excess of 20 percent.  In his October 2011 Notice of Disagreement he claimed that his left knee instability worsened since the April 2011 VA examination.

The Veteran was afforded a VA examination in April 2011.  The examiner diagnosed left mild spurring of the knee.  X-rays of the left knee showed mild spurring.  Upon physical examination of the left knee, there was evidence of crepitus, tenderness, pain at rest and with motion, grinding, and moderate instability.  There was moderate medial/lateral instability and laxity of the knee in normal position and at 30 degrees flexion.  The anterior/posterior cruciate ligament was normal at 30 degrees and 60 degrees of flexion.  

The Veteran was afforded another VA examination in February 2015.  He reported chronic pain in his left knee, but denied swelling or locking up.  He had an antalgic gait and used a cane for left ankle and left knee stability.  The examiner diagnosed left knee strain and left knee joint osteoarthritis.  X-rays of the left knee showed minimal joint space narrowing, not unusual for the Veteran's age.  His joint stability tests were normal.  He had reduced left knee muscle strength attributed to a chronic illness, not joint dysfunction.  The Veteran was observed having difficulty getting to a standing position and placing weight on his left leg.  The examiner noted that the Veteran's radiological findings do not support that his abnormal gait is due to an ankle or knee condition, but instead, is more likely due to alcohol-induced neuropathy of his feet.

VA treatment notes show complaints of knee pain.  April 2014 treatment notes show complaints of knee pain.  During this visit, the examiner noted that the Veteran had poor balance and used a cane to ambulate.  Upon physical examination, the Veteran was able to take short strides and stand on heels and toes without assistance.  Again, in April 2015 he complained of knee pain and was diagnosed with chronic leg pain.  However, during a December 2015 treatment visit, he reported that he was able to climb ladders to hang Christmas lights, and upon physical examination he had a normal station and gait.

The preponderance of the evidence indicates that the Veteran's left knee instability does not warrant a rating in excess of 20 percent for the entirety of the relevant period.  The evidence demonstrates regular use of an assistive device and, at most, moderate instability of the knee during an April 2011 VA examination that showed  moderate medial/lateral instability, but normal anterior/posterior stability.  At the February 2015 VA examination, there was no evidence of instability, but the examiner noted that the Veteran continued to use a cane on a regular basis, and was observed as having difficulty getting to a standing position due to his left leg.  

In order to warrant a 30 percent rating under Diagnostic Code 5257, there would need to be evidence of severe recurrent subluxation or lateral instability.

A review of the record indicates that the Veteran's left knee instability does not warrant a rating in excess of 20 percent during any portion of the relevant period because there is no evidence of severe recurrent subluxation or lateral instability.  The April 2011 VA examination showed evidence of moderate medial/lateral instability in the left knee.  At the February 2015 VA examination, there was no evidence of instability.  The Veteran used a cane, but his left knee joint stability tests were normal.   
 
Concerning other possible diagnostic codes that would allow for a higher rating, the Veteran's left knee instability does not approximate ankylosis or functional impairment comparable therewith, nor any other described knee impairment.  As such, there are no other relevant sections of the code for consideration by the Board in evaluating the Veteran's left knee instability.  Regarding separate ratings associated with knee disabilities under VAOPGCPREC 23-97, Diagnostic Code 5003 is not applicable because the claims file does not contain X-ray evidence of arthritis with the involvement of two or more joints.  As discussed below, the Veteran is already in receipt of a 10 percent rating under Diagnostic Code 5261 for limitation of extension due to a left knee strain.  Furthermore, such factors of functional limitation are not for application in analysis of Diagnostic Code 5257 as this section is not predicated on loss of range of motion.  Therefore, the Board does not find there is any basis for a higher rating.

In summary, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an initial disability rating in excess of 20 percent for left knee instability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Assignment of additional staged ratings is also not applicable.  Fenderson, supra.

Left Knee Strain

The Veteran has been assigned a 10 percent separate rating for a left knee strain under Diagnostic Code 5261.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The normal range of motion of the knee is flexion limited to 140 degrees and extension limited to 0 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in April 2011.  He reported the use of a cane for walking, but no flare-ups.  His left knee exhibited 10 to 100 degrees flexion and 10 degrees extension.  There was evidence of pain with repetitive motion, but no additional functional loss after three repetitions of range of motion. 

The Veteran was afforded another VA examination in February 2015.  He reported functional loss of his left knee, but no flare-ups.  The left knee exhibited 10 to 110 degrees flexion and 10 degrees extension.  There was evidence of pain with flexion, but no additional functional loss after three repetitions of range of motion, and no ankylosis.   There were no flare-ups reported by the Veteran.  

VA treatment shows complaints of knee pain and some limitations with range of motion.  September 2015 treatment notes show that the Veteran's bilateral lower extremity range of motion was within functional limits.  February 2016 treatment notes show a diagnosis of limited range of motion in the knees. 

The preponderance of the evidence indicates that the Veteran's left knee strain warrants a 10 percent rating during the entirety of the relevant period.  At both the April 2011 and February 2015 VA examinations, his left knee was limited to 10 degrees extension, but not more.

In order to warrant a higher rating of 20 percent or more under Diagnostic Code 5261, there would need to be evidence of extension limited to 15 degrees or more.  February 2016 VA treatment notes contain a diagnosis of limited range of motion in the knees, but do not provide specific flexion or extension limitations.  During both VA examinations the left knee was limited to10 degrees extension, not more, thus warranting a 10 percent evaluation.

In order to warrant a higher rating of 20 percent or more under Diagnostic Code 5260, there would need to be evidence of flexion limited to 30 degrees or less.  At the April 2011 VA examination, the left knee was limited to 100 degrees flexion, and at the February 2015 VA examination it was limited to 110 degrees flexion with no evidence of flare-ups or additional functional loss with repetitive motion.  Thus, under Diagnostic Code 5260 the Veteran does not meet the criteria for even a zero percent rating based on limitation of flexion.  In the absence of any limitation of flexion, a separate evaluation based on limited flexion is not warranted.  38 C.F.R. § 4.71, Diagnostic Code 5260.  It follows, then, that the criteria for a higher rating under this diagnostic code are not met.  Hence, even with consideration of sections 4.40 and 4.45 and Deluca, the record presents no basis for the assignment of a disability rating in excess of 10 percent.  As discussed, there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a higher rating.  Repetitive motion does not result in additional function loss and the Veteran denied flare-ups on the most recent VA examination.  

The doctrine of reasonable doubt was also considered, but it is not applicable to the claim because the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a left knee strain.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither the first nor second Thun element is satisfied.  The Veteran's service-connected left ankle and knee disabilities have symptoms arising from a left leg injury, including pain and limitations in range of motion of the knee and ankle.  These signs and symptoms are contemplated by the rating schedule.  At the February 2015 VA examination the Veteran was described as having an antalgic gait requiring the use of a cane.  However, the examiner noted that radiological findings do not support that his antalgic gait is due to his ankle or knee conditions, but instead is due to alcohol-induced neuropathy of his feet.

Given the variety of ways in which the rating schedule contemplates body areas affected and treatment for ankle and knee disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran was hospitalized in November 1965 to treat a crush injury to theft foot, however, there is no indication of any other hospitalizations due to his left ankle and knee disabilities and there is no indication that he is solely unemployable due to these disabilities. 

Therefore, the Veteran's left ankle and knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

As mentioned, there is no evidence that the Veteran's left ankle and knee disabilities render him unemployable.  Although in April 2011 the Veteran reported that he quit two part-time jobs because of leg pain, the February 2015 VA examiner noted that the Veteran's left ankle and knee conditions do not impact his ability to work.  Specifically, the examiner opined that the Veteran could perform sedentary work.  Thus, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 20 percent for left ankle calcaneal spurs is denied.

Entitlement to an initial rating in excess of 20 percent for left knee instability is denied.

Entitlement to an initial rating in excess of 10 percent for a left knee strain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


